IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 147 WM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 WILLIE MAURICE HARRIS,                        :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this

order in which to submit his Petition for Allowance of Appeal.